NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                         MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


E.L.A.,                                     )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D18-1861
                                            )
M.F.M.,                                     )
                                            )
              Appellee.                     )
                                            )

Opinion filed October 26, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough County;
Melissa M. Polo, Judge.

E.L.A., pro se.

Lawrence J. Hodz and Sara K. Peacock of
Cortes Hodz Family Law & Mediation, P.A.,
Tampa, for Appellee.


PER CURIAM.


              Affirmed.


KHOUZAM, LUCAS, and SALARIO, JJ., Concur.